UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) Arkhan Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Edward E. Cohen Jonathan Z. Cohen Arete Foundation Solomon Investment Partnership, L.P. Isidore Corporation Edward E. Cohen Trust U/A/O October 7, 1999 Betsy Z. Cohen Trust U/A/O October 7, 1999 The 2010 Cohen Family Trust 1845 Walnut Street 10th Floor Philadelphia, PA 19103 (215) 546-5005 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) copy to: David K. Lam, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 (212) 403-1000 February 17, 2011 (Date of Event which Requires Filing of this Statement) CUSIP No. SCHEDULE 13D Page 2 of 14 If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d1(e), 240.13d1(f) or 240.13d1(g), check the following box. ¨ CUSIP No. SCHEDULE 13D Page 3 of 14 1 NAMES OF REPORTING PERSONS Edward E. Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN CUSIP No. SCHEDULE 13D Page 4 of 14 1 NAMES OF REPORTING PERSONS Jonathan Z. Cohen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN CUSIP No. SCHEDULE 13D Page 5 of 14 1 NAMES OF REPORTING PERSONS Arete Foundation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. SCHEDULE 13D Page 6 of 14 1 NAMES OF REPORTING PERSONS Solomon Investment Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON PN CUSIP No. SCHEDULE 13D Page 7 of 14 1 NAMES OF REPORTING PERSONS Isidore Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO CUSIP No. SCHEDULE 13D Page 8 of 14 1 NAMES OF REPORTING PERSONS Edward E. Cohen Trust U/A/O October 7, 1999 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. SCHEDULE 13D Page 9 of 14 1 NAMES OF REPORTING PERSONS Betsy Z. Cohen Trust U/A/O October 7, 1999 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. SCHEDULE 13D Page 10 of 14 1 NAMES OF REPORTING PERSONS The 2010 Cohen Family Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP( a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO CUSIP No. SCHEDULE 13D Page 11 of 14 This Amendment No. 1 (Amendment) hereby amends the statement of beneficial ownership on Schedule 13D originally filed by Edward E. Cohen, Jonathan Z. Cohen, Arete Foundation, Solomon Investment Partnership, L.P., Isidore Corporation, Edward E. Cohen Trust U/A/O October 7, 1999, Betsy Z. Cohen Trust U/A/O October 7, 1999 and The 2010 Cohen Family Trust (collectively, the Reporting Persons) on November 17, 2010 (collectively with this Amendment, the Schedule 13D). Capitalized terms used herein and not defined herein have the meanings ascribed thereto in the Schedule 13D. This Amendment is being filed to report that each of the Reporting Persons no longer beneficially owns any shares of the Companys Common Stock. ITEM 2. Identity and Background Item 2(c) of the Schedule 13D is hereby amended and restated as follows: (c) Edward E. Cohen. Edward Cohen is Chief Executive Officer and President of Atlas Pipeline Holdings GP, LLC (which is the general partner of Atlas Pipeline Holdings, L.P., a publicly traded limited partnership that owns Atlas Pipeline Partners GP, LLC and certain other assets). Edward Cohen is also Chairman of the Managing Board of Atlas Pipeline Partners GP, LLC (the general partner of Atlas Pipeline Partners, L.P., a publicly traded natural gas pipeline limited partnership); and Chairman of the Board of Brandywine Construction & Management, Inc. (a property management company). In addition, Edward Cohen is the Chairman of the Board of Resource America, Inc., a specialized asset management company that uses industry specific expertise to evaluate, originate, service and manage investment opportunities in the commercial finance, real estate and financial fund management sectors. Edward Cohen is also a director of Resource Capital Corp., a publicly traded real estate investment trust managed by Resource America, Inc. Jonathan Z. Cohen. Jonathan Cohen is Chairman of the Board of Atlas Pipeline Holdings GP, LLC. Jonathan Cohen is also Vice Chairman of the Managing Board of Atlas Pipeline Partners GP, LLC. In addition, Jonathan Cohen is a director, President and Chief Executive Officer of Resource America, Inc. Jonathan Cohen is also Chief Executive Officer, President and a director of Resource Capital Corp. ITEM 4. Purpose of Transaction The following text is hereby added to Item 4 of the Schedule 13D: On February 17, 2011, the transactions contemplated by the Merger Agreement, the AHD Transaction Agreement and the Laurel Mountain Purchased Agreement were completed. ITEM 5. Interest in Securities of the Issuer Items 5(a), (b) and (e) of the Schedule 13D are hereby amended and restated as follows: CUSIP No. SCHEDULE 13D Page 12 of 14 (a) Number and percentage of class beneficially owned by each Reporting Person: 0 shares of Common Stock, 0% (b) With respect to each of the Reporting Persons: Sole voting power: 0 shares of Common Stock Shared voting power: 0 shares of Common Stock Sole dispositive power: 0 shares of Common Stock Shared dispositive power: 0 shares of Common Stock (e) Each of the Reporting Persons ceased to be the beneficial owner of more than five percent of the Common Stock of the Company on February 17, 2011. ITEM 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Schedule 13D is hereby amended and restated as follows: There are no contracts, arrangements, understandings or relationships among any of the Reporting Persons, or between any Reporting Person and any person, with respect to any securities of the Company. CUSIP No. SCHEDULE 13D Page 13 of 14 SIGNATURE After reasonable inquiry, and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 25, 2011 By: /s/Edward E. Cohen Edward E. Cohen By: /s/Jonathan Z. Cohen Jonathan Z. Cohen Arete Foundation By: /s/Edward E. Cohen Name:Edward E. Cohen Title: Trustee Edward E. Cohen Trust U/A/O October 7, 1999 By: /s/ Jeffrey Brotman Name: Jeffrey Brotman Title: Trustee Betsy Z. Cohen Trust U/A/O October 7, 1999 By: /s/ Jeffrey Brotman Name: Jeffrey Brotman Title: Trustee The 2010 Cohen Family Trust By: /s/ Jeffrey Brotman Name: Jeffrey Brotman Title: Trustee CUSIP No. SCHEDULE 13D Page 14 of 14 Solomon Investment Partnership, L.P. By: Isidore Corporation Its: General Partner By: /s/ Edward E. Cohen Name: Edward E. Cohen Title: President Isidore Corporation By: /s/ Edward E. Cohen Name: Edward E. Cohen Title: President
